Exhibit 10.1

CREDIT AGREEMENT

Dated as of May 23, 2013

among

SYNTEL, INC.

as the Borrower,

THE DOMESTIC SUBSIDIARIES OF THE BORROWER,

as the Guarantors,

and

BANK OF AMERICA, N.A.,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

    

Defined Terms

     1   

1.02

    

Other Interpretive Provisions

     21   

1.03

    

Accounting Terms

     22   

1.04

    

Rounding

     23   

1.05

    

Times of Day

     23   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     23   

2.01

    

Commitments

     23   

2.02

    

Borrowings, Conversions and Continuations of Loans

     23   

2.03

    

Prepayments

     24   

2.04

    

Termination or Reduction of Commitments

     26   

2.05

    

Repayment of Loans

     26   

2.06

    

Interest

     27   

2.07

    

Fees

     28   

2.08

    

Computation of Interest and Fees

     28   

2.09

    

Evidence of Debt

     28   

2.10

    

Payments Generally

     28   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     29   

3.01

    

Taxes

     29   

3.02

    

Illegality

     29   

3.03

    

Inability to Determine Rates

     30   

3.04

    

Increased Costs

     30   

3.05

    

Compensation for Losses

     31   

3.06

    

Mitigation Obligations

     31   

3.07

    

Survival

     32   

ARTICLE IV GUARANTY

     32   

4.01

    

The Guaranty

     32   

4.02

    

Obligations Unconditional

     32   

4.03

    

Reinstatement

     33   

4.04

    

Certain Additional Waivers

     34   

4.05

    

Remedies

     34   

4.06

    

Rights of Contribution

     34   

4.07

    

Guarantee of Payment; Continuing Guarantee

     34   

4.08

    

Keepwell

     34   

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     35   

5.01

    

Conditions of Initial Borrowing

     35   

5.02

    

Conditions to all Borrowings

     37   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     37   

6.01

    

Existence, Qualification and Power

     37   

6.02

    

Authorization; No Contravention

     38   

6.03

    

Governmental Authorization; Other Consents

     38   

6.04

    

Binding Effect

     38   

 

i



--------------------------------------------------------------------------------

6.05

    

Financial Statements; No Material Adverse Effect

     38   

6.06

    

Litigation

     39   

6.07

    

No Default

     39   

6.08

    

Ownership of Property; Liens

     39   

6.09

    

Environmental Compliance

     40   

6.10

    

Insurance

     40   

6.11

    

Taxes

     40   

6.12

    

ERISA Compliance

     40   

6.13

    

Subsidiaries

     41   

6.14

    

Margin Regulations; Investment Company Act

     41   

6.15

    

Disclosure

     41   

6.16

    

Compliance with Laws

     42   

6.17

    

Intellectual Property; Licenses, Etc.

     42   

6.18

    

Solvency

     43   

6.19

    

Perfection of Security Interests in the Collateral

     43   

6.20

    

Business Locations

     43   

6.21

    

Labor Matters

     43   

6.22

    

OFAC

     43   

ARTICLE VII AFFIRMATIVE COVENANTS

     44   

7.01

    

Financial Statements

     44   

7.02

    

Certificates; Other Information

     44   

7.03

    

Notices

     46   

7.04

    

Payment of Obligations

     46   

7.05

    

Preservation of Existence, Etc.

     46   

7.06

    

Maintenance of Properties

     47   

7.07

    

Maintenance of Insurance

     47   

7.08

    

Compliance with Laws

     47   

7.09

    

Books and Records

     47   

7.10

    

Inspection Rights

     48   

7.11

    

Use of Proceeds

     48   

7.12

    

Additional Subsidiaries

     48   

7.13

    

ERISA Compliance

     48   

7.14

    

Pledged Assets

     49   

7.15

    

Depository Relationship

     49   

ARTICLE VIII NEGATIVE COVENANTS

     49   

8.01

    

Liens

     49   

8.02

    

Investments

     52   

8.03

    

Indebtedness

     53   

8.04

    

Fundamental Changes

     54   

8.05

    

Dispositions

     55   

8.06

    

Restricted Payments

     55   

8.07

    

Change in Nature of Business

     56   

8.08

    

Transactions with Affiliates and Insiders

     56   

8.09

    

Burdensome Agreements

     57   

8.10

    

Margin Stock

     58   

8.11

    

Financial Covenants

     58   

8.12

    

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

     58   

8.13

    

Ownership of Subsidiaries

     58   

 

ii



--------------------------------------------------------------------------------

8.14

    

Sale Leasebacks

     59   

8.15

    

Sanctions

     59   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     59   

9.01

    

Events of Default

     59   

9.02

    

Remedies Upon Event of Default

     61   

9.03

    

Application of Funds

     61   

ARTICLE X MISCELLANEOUS

     62   

10.01

    

Amendments, Etc.

     62   

10.02

    

Notices and Other Communications; Facsimile Copies

     62   

10.03

    

No Waiver; Cumulative Remedies; Enforcement

     63   

10.04

    

Expenses; Indemnity; and Damage Waiver

     63   

10.05

    

Payments Set Aside

     64   

10.06

    

Successors and Assigns

     65   

10.07

    

Treatment of Certain Information; Confidentiality

     65   

10.08

    

Set-off

     66   

10.09

    

Interest Rate Limitation

     66   

10.10

    

Counterparts; Integration; Effectiveness

     67   

10.11

    

Survival of Representations and Warranties

     67   

10.12

    

Severability

     67   

10.13

    

Reserved

     67   

10.14

    

Governing Law; Jurisdiction; Etc.

     67   

10.15

    

Waiver of Right to Trial by Jury

     68   

10.16

    

Electronic Execution of Assignments and Certain Other Documents

     69   

10.17

    

USA PATRIOT Act

     69   

10.18

    

No Advisory or Fiduciary Relationship

     69   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

6.10

    

Insurance

6.13

    

Subsidiaries

6.17

    

IP Rights

6.20(a)

    

Locations of Real Property

6.20(b)

    

Taxpayer and Organizational Identification Numbers

8.01

    

Liens Existing on the Closing Date

8.02

    

Investments Existing on the Closing Date

8.03

    

Indebtedness Existing on the Closing Date

10.02

    

Certain Addresses for Notices

EXHIBITS

A

    

Form of Loan Notice

B

    

Form of Revolving Note

C

    

Form of Term Note

D

    

Form of Compliance Certificate

E

    

Form of Joinder Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of May 23, 2013 among SYNTEL, INC., a
Michigan corporation (the “Borrower”), the Guarantors (defined herein) and BANK
OF AMERICA, N.A., as Lender (the “Lender”).

The Borrower has requested that the Lender provide $150,000,000 in credit
facilities for the purposes set forth herein, and the Lender is willing to do so
on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the property of another Person, or any division, line of business or other
business unit of another Person or at least a majority of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Applicable Rate” means (a) with respect to Revolving Loans, (i) 1.25% with
respect to Eurodollar Loans and (ii) 0.25% with respect to Base Rate Loans, and
(b) with respect to the Term Loan, (i) 1.50% with respect to Eurodollar Loans
and (ii) 0.50% with respect to Base Rate Loans.

“Approved Fund” means any Fund that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers or manages the Lender.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Lender in its reasonable judgment.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements



--------------------------------------------------------------------------------

of income or operations, shareholders’ equity and cash flows for such fiscal
year of the Borrower and its Subsidiaries, including the notes thereto, audited
by independent public accountants of recognized national standing and prepared
in conformity with GAAP.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date and (b) the date of termination of the Revolving Commitment pursuant to
Section 2.04.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by the Lender as its “prime
rate” and (c) the Eurodollar Rate for one month period plus 1.00%. The “prime
rate” is a rate set by the Lender based upon various factors including the
Lender’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by the Lender shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lender pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with

 

2



--------------------------------------------------------------------------------

GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right), other than any such “person” or “group” that owns more than such
percentage as of the Closing Date; or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the date hereof.

 

3



--------------------------------------------------------------------------------

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Lender, are purported to be granted
pursuant to and in accordance with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Indian Pledge Agreement and other security documents as may be executed and
delivered by the Loan Parties pursuant to the terms of Section 7.14.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Commitment” means the Revolving Commitment and/or the Term Loan Commitment.

“Commitment Fee” has the meaning specified in Section 2.07(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Domestic Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
property that is the same as or similar to the property subject to such
Involuntary Disposition or (b) Permitted Acquisitions.

“Consolidated Domestic Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Consolidated EBITDA” means, for any period, for the Borrower and its Domestic
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) income tax expense of the Borrower and its Domestic Subsidiaries for such
period, (c) depreciation and amortization (including, without limitation,
amortization of goodwill and other intangible assets and amortization or
write-off of debt discount or deferred financing costs and debt issuance costs
and commissions, discounts and other fees, costs, expenses and charges
associated with Indebtedness (including, without limitation, the Term Loan and
the Revolving Loans under this Credit Agreement)) expense for such period the
Lender, (d) non-cash compensation expense, or other non-cash expenses or
charges, arising from the sale of stock, and the granting of stock options and
incentive restricted stock, the granting of stock appreciation rights and
similar arrangements (including any repricing, amendment, modification,
substitution or change of any such stock, stock option, stock appreciation
rights or similar arrangements), all as determined in accordance with GAAP,
(e) any financial advisory fees, accounting fees, legal fees and other similar
advisory and consulting fees and related out-of-pocket expenses of the Borrower
or its Subsidiaries incurred as a result of the transactions contemplated by
this Agreement and the Loan Documents (and any amendments, waivers, consents or
other modifications thereto) including, without limitation, the fees, costs and
expenses from the discharge of the Indebtedness under the Existing Credit
Facility, all determined in accordance with GAAP, (f) any financial advisory
fees, accounting fees, legal fees and similar advisory and consulting fees and
related out-of-pocket expenses of the Borrower and its Subsidiaries incurred as
a result of Permitted Acquisitions and/or Dispositions; provided that the
aggregate amount added back pursuant to this clause (f) during the term of this
Agreement shall not exceed $1,000,000, (g) all other non-cash charges or
expenses (excluding any such expenses or charges to the extent representing an
accrual or reserve for any cash charge in any future period), and (h) with the
prior consent of the Lender (which shall not be unreasonably withheld,
conditioned or delayed), one-time losses, and minus all non-cash income or
gains.

 

4



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended to (b) Consolidated Fixed Charges for the
period of the four fiscal quarters most recently ended.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Domestic Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) income tax expense of the Borrower and its Domestic Subsidiaries for such
period plus (ii) the cash portion of Consolidated Interest Charges for such
period plus (iii) Consolidated Capital Expenditures for such period plus
(iv) Consolidated Scheduled Funded Debt Payments for such period, plus (v) the
amount of cash dividends and other cash distributions made by the Borrower
during such period (but after January 1, 2013), all as determined in accordance
with GAAP.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Domestic Subsidiaries on a consolidated basis determined in accordance with
GAAP.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Domestic Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, plus (ii) the portion of
rent expense with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP plus (iii) the implied interest component of
Synthetic Leases with respect to such period.

“Consolidated Net Income” means, for any period, for the Borrower and its
Domestic Subsidiaries on a consolidated basis, the net income (or net loss)
after taxes of the Borrower and its Domestic Subsidiaries (excluding
extraordinary gains) for that period, as determined in accordance with GAAP;
provided that there shall be excluded from the calculation of Consolidated Net
Income for any period (i) the income (or loss) of any Person in which any other
Person has an ownership interest, except to the extent that any such income is
actually received in cash by the Borrower or any Domestic Subsidiary during such
period, (ii) the income (or loss) of any Person accrued prior to the date it
becomes a Domestic Subsidiary of the Borrower or another Domestic Subsidiary or
is merged with or into or consolidated with the Borrower or any of its Domestic
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Domestic Subsidiaries, and (iii) the income of any direct or indirect Domestic
Subsidiary of the Borrower to the extent that the declaration or payment of
Restricted Payments or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Domestic Subsidiaries on a consolidated basis, the sum of all
scheduled payments of principal on Consolidated Funded Indebtedness, as
determined in accordance with GAAP. For purposes of this definition, “scheduled
payments of principal” (a) shall be determined after giving effect to any
reduction of such scheduled payments resulting from the application of any
voluntary or mandatory prepayments made during the applicable period, (b) shall
be deemed to include the Attributable Indebtedness in respect of Capital Leases,
Securitization Transactions and Synthetic Leases, (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to
Section 2.03, and (d) with respect to Earn Out Obligations, shall equal payments
made under Earn Out Obligations during the applicable period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

5



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Debt Issuance” means the issuance by any Loan Party or any Material Subsidiary
of any Indebtedness other than Indebtedness permitted under Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Designated Account” means bank account number 8666488625 held at the Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Material Subsidiary (including the Equity Interests of any
Material Subsidiary), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the sale, lease,
license, transfer or other disposition of inventory in the ordinary course of
business; (b) the sale, lease, license, transfer or other disposition in the
ordinary course of business of surplus, obsolete, worn out or property no longer
used or useful in the conduct of business of any Loan Party and its
Subsidiaries; (c) any sale, lease, license, transfer or other disposition of
property to any Loan Party or any Material Subsidiary; provided, that if the
transferor of such property is a Loan Party (i) the transferee thereof must be a
Loan Party or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 8.02, and (d) any Involuntary
Disposition. For the avoidance of doubt, an issuance by any Person of its own
Equity Interests shall not constitute a Disposition by that Person.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia; provided that Syntel
Delaware shall not be a Domestic Subsidiary under the Loan Documents.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Material Subsidiary to make earn out or other contingency
payments that are subject to or contingent

 

6



--------------------------------------------------------------------------------

upon the revenues, income, cash flow or profits (or the like) of the Borrower or
any Material Subsidiary (including purchase price adjustments but excluding
customary indemnity obligations not tied to earnings or income) pursuant to the
documentation relating to such Acquisition. For purposes of determining the
aggregate consideration paid for an Acquisition at the time of such Acquisition,
the amount of any Earn Out Obligations shall be deemed to be the maximum amount
of the earn out payments in respect thereof as specified in the documents
relating to such Acquisition. For purposes of determining the amount of any Earn
Out Obligations to be included in the definition of Funded Indebtedness, the
amount of Earn Out Obligations shall be deemed to be the aggregate liability in
respect thereof, as determined in accordance with GAAP.

“Eligible Assignee” means (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Borrower
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan

 

7



--------------------------------------------------------------------------------

year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR Rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Lender from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate is not available at such
time for any reason, the rate per annum determined by the Lender to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by the Lender’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m. London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Lender to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
with a term equal to one month would be offered by the Lender’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Lender to be equal to
the quotient obtained by dividing (i) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (ii) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period and
(b) for any day with respect to any Base Rate Loan bearing interest at a rate
based on the Eurodollar Rate, a rate per annum determined by the Lender to be
equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for such
Base Rate Loan for such day by (ii) one minus the Eurodollar Reserve Percentage
for such Base Rate Loan for such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

 

8



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to the Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan the interest on which is determined by reference to
the Eurodollar Rate, in each case, shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned real property with a fair market value of less than
$2,000,000 and all leased real property, (b) any personal property (including,
without limitation, motor vehicles and other assets subject to certificates of
title) in respect of which perfection of a Lien is not either (i) governed by
the Uniform Commercial Code or (ii) effected by appropriate evidence of the Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) the Equity Interests of Syntel Delaware and any
Foreign Subsidiary, other than 65% of the issued and outstanding Equity
Interests in Syntel India, (d) any property which, subject to the terms of
Section 8.09, is subject to a Lien of the type described in Section 8.01(i)
pursuant to documents which prohibit such Loan Party from granting any other
Liens in such property, (e) assets specifically requiring perfection through
control agreements (e.g., deposit accounts, securities accounts, etc.) other
than as required under Section 7.15, (f) any General Intangible (as defined in
the UCC), permit, lease, license, contract or other Instrument (as defined in
the UCC) of such Loan Party to the extent that the grant of a security interest
in such General Intangible, permit, lease, license, contract or other Instrument
in the manner contemplated by the Collateral Documents, under the terms thereof
or under applicable Law, is prohibited or would result in the termination
thereof or give any Person (other than the Borrower or any Subsidiary) the right
to terminate or accelerate, or give rise to a right on the part of any Person
(other the Borrower or any Subsidiary) to force a sale of, any Loan Party or its
Subsidiaries’ interest therein or otherwise alter such Loan Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both) or requires any consent not obtained under any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property; provided that (i) any such limitation described in this clause
(f) on the security interests granted hereunder shall only apply to the extent
that any such prohibition is not be rendered ineffective pursuant to the UCC or
any other applicable Law or principles of equity and (ii) in the event of the
termination or elimination of any such prohibition or the requirement for any
consent contained in any applicable Law, General Intangible, permit, lease,
license, contract or other Instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such General Intangible, permit, lease, license, contract or other Instrument
shall be automatically and simultaneously granted hereunder and shall be
included as Collateral, (g) any United States “intent-to-use” trademark
application unless and until acceptable evidence of use of the trademark has
been filed with and accepted by the United States Patent and Trademark Office,
and only to the extent that, and solely during the period in which, the grant of
a security interest therein would impair the validity or enforceability of such
“intent-to-use” trademark application, (h) any interest in State Street Syntel
Services Mauritius Limited (i) those assets as to which it is mutually
determined by the Borrower and the Lender from time to time that the burden or
cost of obtaining such a security interest or perfection thereof outweighs the
benefit to the Lender of the security to be afforded thereby.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee

 

9



--------------------------------------------------------------------------------

thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to
Section 4.08 and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Guarantor, or grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply to only the portion of such
Swap Obligations that is attributable to Swap Contracts for which such Guaranty
or security interest becomes illegal.

“Existing Credit Facility” means the credit facility evidenced by the Credit
Agreement dated as of August 3, 2009, among the Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., and the Line of Credit Note, dated as of
August 3, 2009, in the principal amount, as amended, of $50,000,000, in each
case, as amended or modified from time to time.

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender
on such day on such transactions as determined by the Lender.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following whether or not included as indebtedness or
liabilities in accordance with GAAP (except as otherwise set forth below ):

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by the Borrower or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

(d) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

10



--------------------------------------------------------------------------------

(e) all obligations, other than intercompany items, in respect of the deferred
purchase price of property or services (other than trade accounts payable and
accrued expenses in the ordinary course of business and, in each case, not past
due for more than 120 days after the date on which such trade account payable
was due), including, without limitation, any Earn Out Obligations (as determined
in accordance with GAAP);

(f) the Attributable Indebtedness (as determined in accordance with GAAP) of
Capital Leases, Securitization Transactions and Synthetic Leases;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person prior to the date one year following the Maturity Date, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that the amount of any Funded
Indebtedness of others that constitutes Funded Indebtedness of such Person
solely by reason of this clause (h) shall not for purposes of this Agreement
exceed the greater of the book value or the fair market value of the properties
or assets subject to such Lien;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer to the extent such Person would be liable
therefor under applicable law or any agreement or instrument by virtue of such
Person’s ownership interest in or other relationship with such entity, except to
the extent that Funded Indebtedness is expressly made non-recourse to such
Person.

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly,

 

11



--------------------------------------------------------------------------------

and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) it
being understood and agreed that indemnification and similar reimbursement
obligations entered into in the ordinary course of business in favor of the
obligor on any such Indebtedness or other obligation which are not enforceable
by any holder of such Indebtedness or other obligation and which do not
otherwise constitute Indebtedness hereunder shall not be deemed to constitute
Guarantee obligations for purposes of this Agreement and the other Loan
Documents, or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided that if such Indebtedness or other obligation shall not have
been assumed by such Person or is otherwise non-recourse to such Person, the
amount of such obligation treated as Indebtedness shall not exceed the fair
market value of such property or assets. It is agreed that Guaranteed
Indebtedness shall not include endorsements of instruments for deposit or
collection or standard contractual indemnities, in each case in the ordinary
course of business. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 4.01.

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to
(i) Obligations under any Secured Swap Agreement, (ii) Obligations under any
Secured Treasury Management Agreement and (iii) any Swap Obligation of a
Specified Loan Party (determined before giving effect to Sections 4.01 and 4.08)
under the Guaranty, the Borrower, and (d) the successors and permitted assigns
of the foregoing; provided that Syntel Delaware shall not be a Guarantor under
the Loan Documents.

“Guaranty” means the Guaranty made by the Guarantors in favor of the Lender
pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

 

12



--------------------------------------------------------------------------------

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer to the extent such Person would be liable
therefor under applicable law or any agreement or instrument by virtue of such
Person’s ownership interest in or other relationship with such entity, except to
the extent that Funded Indebtedness is expressly made non-recourse to such
Person.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indian Pledge Agreement” means the Deed of Pledge governed by the laws of
India, dated as of the Closing Date, executed by the Borrower and pledging in
favor of the Lender, 65% of the issued and outstanding Equity Interests in
Syntel India.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or twelve
months thereafter, as selected by the Borrower in its Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period with respect to any Loan shall extend beyond the Maturity
Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Internal Revenue Service” means the United States Internal Revenue Service.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees

 

13



--------------------------------------------------------------------------------

Indebtedness of such other Person, or (c) an Acquisition. The outstanding amount
of any Investment shall be deemed to equal the difference of (i) the aggregate
initial amount of such Investment less (ii) all returns of principal thereof or
capital with respect thereto and all dividends and other distributions of income
received in respect thereof and all liabilities expressly assumed by another
Person in connection with the sale of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of the Material Subsidiaries.

“IP Rights” has the meaning specified in Section 6.17.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 10.02 or such other address or account as the Lender may from
time to time notify to the Borrower.

“Lender” has the meaning specified in the introductory paragraph hereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including (i) any
conditional sale or other title retention agreement, (ii) any easement, right of
way or other encumbrance on title to real property and (iii) any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Revolving Loan or Term Loan.

“Loan Documents” means this Agreement, each Note, each Joinder Agreement and the
Collateral Documents (but specifically excluding Secured Swap Agreements and any
Secured Treasury Management Agreements).

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent), financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) a material adverse effect on the ability of any Loan Party to perform
its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Subsidiary” means collectively (i) each Loan Party (other than the
Borrower), (ii) Syntel India and (iii) each other Subsidiary of the Borrower,
other than Syntel Delaware and State Street Services (Mauritius) Limited (to the
extent constituting a Subsidiary), that, when aggregated with all of such
Subsidiary’s Subsidiaries, represents more than 15% of the consolidated EBITDA
of the Borrower and its Subsidiaries as of the last day of any fiscal year. For
purposes of this definition only, “consolidated EBITDA” of the Borrower and its
Subsidiaries as of the last day of any fiscal year shall mean the net income of
the Borrower and its Subsidiaries (excluding extraordinary gains and losses) for
that period, as determined in accordance with GAAP, plus the following to the
extent deducted in calculating such Consolidated Net Income: (a) consolidated
interest expense for such period, (b) consolidated tax expense for such period,
and (c) depreciation and amortization expense for such period, in each case as
determined in accordance with GAAP.

“Maturity Date” means May 23, 2016.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Material Subsidiary in respect of any
Disposition, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting, consulting and investment banking fees, and sales commissions,
placement fees and net of underwriting discounts), (b) taxes paid or payable as
a result thereof, (c) in the case of any Disposition, the amount necessary to
retire any Indebtedness secured by a Permitted Lien on the related property;
(d) in the case of any Disposition, any payments to be made by any Loan Party as
agreed between such Person and the purchaser of any assets subject to a
Disposition, and (e) the amount of any reasonable reserves established by the
Borrower and its Subsidiaries in accordance with GAAP (x) associated with the
assets that are the subject of such event and (y) retained by the Borrower or
any Subsidiary to fund contingent liabilities that are directly attributable to
such event and that are reasonably estimated to be payable by the Borrower or
any Subsidiary within 18 months following the date that such event occurred;
provided that any amount by which such reserves are reduced for reasons other
than payment of any such contingent liabilities shall be considered “Net Cash
Proceeds” on the date of such reduction; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party in any Disposition, Debt Issuance or Involuntary
Disposition.

“Note” or “Notes” means the Revolving Note and the Term Note, individually or
collectively, as appropriate.

 

15



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Obligations” means, with respect to the Borrower and each Guarantor (i) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Loan Party arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, and (ii) all obligations of any Loan Party owing to the
Lender or any Affiliate of a Lender in respect of any Secured Treasury
Management Agreement or Secured Swap Agreement, in each case identified in
clauses (i) and (ii) whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisitions” means Investments consisting of (a) an Acquisition by
the Borrower or any Material Subsidiary for which the consent of the Lender has
been obtained, or (b) an Acquisition by the Borrower or any Material Subsidiary,
provided that, in the case of this clause (b), (i) no Default shall have
occurred and be continuing or would immediately result from such Acquisition,
(ii) the property

 

16



--------------------------------------------------------------------------------

acquired (or the property of the Person acquired) in such Acquisition is used or
useful in the same or a related line of business as the Borrower and its
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof that would be permitted pursuant to Section 8.07),
(iii) the representations and warranties made by the Loan Parties in each Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date,
(iv) with respect to Acquisitions by the Foreign Subsidiaries of the Borrower,
the aggregate consideration (including cash and non-cash consideration (but
excluding any common Equity Interests issued by the Borrower and used as
consideration), any assumption of Indebtedness, deferred purchase price and any
Earn Out Obligations) paid by the Foreign Subsidiaries for all such Acquisitions
shall not exceed $50,000,000, and (v) with respect to any Acquisition by the
Borrower or any Domestic Subsidiary of the Borrower, (x) the Borrower shall have
delivered to the Lender a Pro Forma Compliance Certificate demonstrating that,
after giving effect to such acquisition, the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11 on a Pro Forma Basis and
(y) the aggregate consideration (including cash and non-cash consideration (but
excluding any common Equity Interests issued by the Borrower and used as
consideration), any assumption of Indebtedness, deferred purchase price and any
Earn Out Obligations) paid by the Borrower and its Domestic Subsidiaries for all
such Acquisitions shall not exceed $10,000,000 in any fiscal year.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of the Material Subsidiaries permitted to exist at such time
pursuant to the terms of Section 8.01.

“Person” means any natural person, corporation, limited liability company,
trust, association, company, partnership, Governmental Authority or other
entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Pro Forma Basis” means, for purposes of calculating compliance with the
covenants in Section 8.11 or with any test or covenant hereunder in respect of a
Specified Transaction, that such Specified Transaction and all other Specified
Transactions during the relevant fiscal period or thereafter and on or prior to
the date of determination shall be deemed to have occurred as of the first day
of the most recent four fiscal quarter period preceding the date of such
transaction for which the Borrower was required to deliver financial statements
pursuant to Section 7.01(c). In connection with the foregoing, (i)(a) with
respect to any Disposition or Involuntary Disposition, income statement and cash
flow statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (b) with respect to any Acquisition,
income statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Lender,(ii) any Indebtedness incurred or assumed by the
Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination and (iii) such other pro-forma adjustments which
would be permitted or required by Regulation S-X under the Securities Act shall
be taken into account.

 

17



--------------------------------------------------------------------------------

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(c) after giving effect to the applicable transaction on a Pro Forma
Basis.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary, treasurer, assistant treasurer or controller of a
Loan Party and, solely for purposes of the delivery of certificates pursuant to
Sections 5.01 or 7.12(b), any assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Material Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.

“Revolving Commitment” means, the Lender’s obligation to make Revolving Loans to
the Borrower pursuant to Section 2.01(a). The principal amount of the Revolving
Commitment as in effect on the Closing Date is $90,000,000.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” has the meaning specified in Section 2.09(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Material Subsidiary, any arrangement, directly or indirectly, with any Person
whereby the Loan Party or such Subsidiary shall sell or transfer any property
used or useful in its business, whether now owned or hereafter acquired, and
substantially concurrent therewith rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

18



--------------------------------------------------------------------------------

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority as a result of terrorism or related
activities.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party and the Lender or an Affiliate of the Lender.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and the Lender or an Affiliate of the Lender.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Lender by each of the Loan Parties, as amended or
modified from time to time in accordance with the terms hereof.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property (on a going concern basis) of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (e) the present fair
salable value of the assets (on a going concern basis) of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured in the normal course of
business. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” has the meaning specified in Section 4.08.

“Specified Transaction” means, any Acquisition, incurrence or repayment of
Indebtedness, sale, transfer or other Disposition, Involuntary Disposition,
Restricted Payment, increase in Commitments or other event that by the terms of
the Loan Documents requires pro forma compliance with a test or covenant or
requires such test or covenant to be calculated on a Pro-Forma Basis.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of Voting
Stock is at the time beneficially owned by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

19



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

“Syntel Delaware” means Syntel Delaware, LLC, a Delaware limited liability
company.

“Syntel India” means Syntel Limited, an Indian limited liability company.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Commitment” means the Lender’s obligation to make the Term Loan to
the Borrower pursuant to Section 2.01(b). The principal amount of the Term Loan
Commitment as in effect on the Closing Date is $60,000,000.

“Term Note” has the meaning specified in Section 2.09(a).

“Threshold Amount” means $5,000,000.

 

20



--------------------------------------------------------------------------------

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unencumbered Cash” means cash and Cash Equivalents not subject to any Lien
other than Liens permitted under Section 8.01(l)(i), 8.01(l)(ii), 8.01(m),
8.01(o) or 8.01(v); provided that Unencumbered Cash shall be reduced by the
aggregate principal amount of the Indebtedness secured by Liens permitted under
Section 8.01(o).

“United States” and “U.S.” mean the United States of America.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

21



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.

(b) Changes in GAAP. The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.02(b).
If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Lender); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Lender financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.11 shall be
made on a Pro Forma Basis.

(d) FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

22



--------------------------------------------------------------------------------

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Commitments.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, the
Lender agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower
in Dollars from time to time on any Business Day during the Availability Period;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
the Outstanding Amount of the Revolving Loans shall not exceed the Revolving
Commitment. Within the limits of the Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.03, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein, provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans or
Eurodollar Rate Loans with an Interest Period of not more than one month
(provided that, in the case of the latter, the Borrower shall have delivered to
the Letter a LIBOR indemnity letter in form and substance reasonable
satisfactory to the Lender).

(b) Term Loan. Subject to the terms and conditions set forth herein, the Lender
agrees to make a term loan (the “Term Loan”) to the Borrower in Dollars on the
Closing Date in an amount equal to the Term Loan Commitment. Amounts repaid on
the Term Loan may not be reborrowed. The Term Loan may consist of Base Rate
Loans or Eurodollar Rate Loans or a combination thereof, as further provided
herein, provided, however, all Borrowings made on the Closing Date shall be made
as Base Rate Loans or Eurodollar Rate Loans with an initial Interest Period of
not more than one month (provided that, in the case of the latter, the Borrower
shall have delivered to the Lender a LIBOR indemnity letter in form and
substance reasonable satisfactory to the Lender).

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing and, except as otherwise set forth herein, each conversion of
Loans from one Type to the other and each continuation of Eurodollar Rate Loans,
shall be made upon the Borrower’s irrevocable notice to the Lender, which may be
given by telephone. Each such notice must be received by the Lender not later
than 12:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate

 

23



--------------------------------------------------------------------------------

Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Lender of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. Notwithstanding the foregoing, (i) unless the Lender receives
notice of a conversion of an existing Eurodollar Rate Loan to a Base Rate Loan
at least two Business Days prior to the expiration of the Interest Period
applicable to such Eurodollar Rate Loan, such Eurodollar Rate Loan shall be
deemed to have been continued as a Eurodollar Rate Loan with an Interest Period
equal to the Interest Period of the maturing Eurodollar Rate Loan, (ii) if the
Borrower fails to specify a Type of a Loan in a Loan Notice, then the applicable
Loans shall be made as Base Rate Loans, and (iii) if the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Borrowing, Section 5.01), the Lender
shall make all funds available to the Borrower either by (i) crediting the
account of the Borrower on the books of the Lender with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of an Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Lender.

(d) The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, the
Lender shall notify the Borrower of any change in the Lender’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than 8 Interest Periods in effect with respect to all Loans.

2.03 Prepayments.

(a) Voluntary Prepayments. The Borrower may, upon notice from the Borrower to
the Lender, at any time or from time to time voluntarily prepay Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Lender not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and

 

24



--------------------------------------------------------------------------------

(2) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); and (C) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $500,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and whether the Loans to be
prepaid are the Revolving Loans and/or the Term Loan. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment of the Term Loan shall be applied
to the Term Loan as directed by the Borrower. Notwithstanding anything to the
contrary contained herein, the Borrower shall not be permitted to prepay the
Term Loan Facility pursuant to this Section 2.03(a)(i) during the period from
the Closing Date through the date ten Business Days thereafter.

(b) Mandatory Prepayments.

(i) Revolving Commitments. If for any reason the Outstanding Amount of the
Revolving Loans at any time exceeds the Revolving Commitment then in effect, the
Borrower shall immediately prepay Revolving Loans in an amount equal to such
excess.

(ii) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans as hereafter provided in an aggregate amount equal to 100% of the Net Cash
Proceeds of all Dispositions and Involuntary Dispositions, in each case, of
assets of the Loan Parties, in each case, to the extent such Net Cash Proceeds
are not reinvested in assets within 365 days of the date of such receipt of such
Net Cash Proceeds from the applicable Disposition or Involuntary Disposition,
provided, that if a binding commitment to reinvest is entered into within such
period of such date of receipt, the reinvestment period shall be extended an
additional one hundred eighty (180) days; provided, however, the Borrower shall
be permitted to retain Net Cash Proceeds from Dispositions in an amount not
exceeding $1,000,000 in the aggregate in any fiscal year. Any prepayment
pursuant to this clause (ii) shall be applied as set forth in clause (iv) below.

(iii) Debt Issuances. Immediately upon receipt by any Loan Party of the Net Cash
Proceeds of any Debt Issuance, the Borrower shall prepay the Loans as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds (such
prepayment to be applied as set forth in clause (iv) below).

(iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.03(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.03(b)(i), to
Revolving Loans;

(B) with respect to all amounts prepaid pursuant to Sections 2.03(b)(ii) and
(iii) first to the Term Loan (ratably to the remaining principal amortization
payments thereof), then (after the Term Loan has been paid in full) to the
Revolving Loans (without any permanent reduction to the Revolving Commitment).

 

25



--------------------------------------------------------------------------------

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.03(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

2.04 Termination or Reduction of Commitments.

(a) Optional Reductions. The Borrower may, upon notice to the Lender, terminate
the Revolving Commitment or from time to time permanently reduce the Revolving
Commitment to an amount not less than the Outstanding Amount of Revolving Loans;
provided that (i) any such notice shall be received by the Lender not later than
12:00 noon three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Commitment if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of the Revolving Loans would exceed the Revolving Commitment.

(b) Mandatory Reductions of the Term Loan Commitment. Upon the initial Borrowing
of the Term Loan on the Closing Date, the Term Loan Commitment shall
automatically terminate.

(c) Fees. All fees in respect of any Commitment accrued until the effective date
of any termination of any Commitment shall be paid on the effective date of such
termination.

2.05 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lender on the Maturity Date
the aggregate principal amount of all Revolving Loans outstanding on such date.

(b) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.03), unless accelerated sooner pursuant to
Section 9.02:

 

Payment Dates

   Principal
Amortization
Payment  

June 30, 2013

   $ 1,500,000   

September 30, 2013

   $ 1,500,000   

December 31, 2013

   $ 1,500,000   

March 31, 2014

   $ 1,500,000   

June 30, 2014

   $ 1,875,000   

September 30, 2014

   $ 1,875,000   

December 31, 2014

   $ 1,875,000   

March 31, 2015

   $ 1,875,000   

June 30, 2015

   $ 2,250,000   

September 30, 2015

   $ 2,250,000   

December 31, 2015

   $ 2,250,000   

Maturity Date

    
 
 


 
 

Outstanding
Principal
Balance


of Term
Loan

  
  
  


  
  

 

26



--------------------------------------------------------------------------------

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, all outstanding Obligations hereunder shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then at the option of the Lender, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) While any Event of Default exists, at the option of the Lender, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon written demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

27



--------------------------------------------------------------------------------

2.07 Fees. Commitment Fee. The Borrower shall pay to the Lender, a commitment
fee (the “Commitment Fee”) equal to the product of (i) 0.125% per annum times
(ii) the actual daily amount by which the Revolving Commitment exceeds the
Outstanding Amount of Revolving Loans. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The Commitment Fee shall be calculated quarterly in
arrears.

2.08 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day. Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent demonstrable error.

2.09 Evidence of Debt. The Borrowings made by the Lender shall be evidenced by
one or more accounts or records maintained by the Lender in the ordinary course
of business. The accounts or records maintained by the Lender shall be
conclusive absent demonstrable error of the amount of the Borrowings made by the
Lender to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. Within five (5) Business Days of the written request of the
Lender, the Borrower shall execute and deliver to the Lender a promissory note,
which shall evidence the Lender’s Loans in addition to such accounts or records.
Each such promissory note shall (i) in the case of Revolving Loans, be in the
form of Exhibit C (a “Revolving Note”), and (ii) in the case of the Term Loan,
be in the form of Exhibit E (a “Term Note”). Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.

2.10 Payments Generally.

(a) General.

(i) All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender at the Lender’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Lender after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. Subject to the definition of “Interest Period”,
if any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

28



--------------------------------------------------------------------------------

(ii) On each date when the regularly scheduled payment of any principal,
interest or fees are due hereunder, the Borrower agrees to maintain on deposit
in the Designated Account an amount sufficient to pay such principal, interest
or fees in full on such date. The Borrower hereby authorizes the Lender to
deduct automatically all regularly scheduled payments of principal, interest or
fees when due hereunder from the Designated Account. The Lender agrees to
provide written notice to the Borrower of any automatic deduction made pursuant
to this Section 2.10(a)(ii) showing in reasonable detail the amounts of such
deduction.

(b) Funding Source. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by the Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. If any payments to the Lender under this Agreement or any Loan
Document are made from outside the United States, the Borrower will not deduct
any foreign Taxes from any payments it makes to the Lender. If any such Taxes
are imposed on any payments made by the Borrower under this Agreement or any
Loan Document, the Borrower will pay such Taxes and, without duplication, will
also pay to the Lender, at the time interest is paid, any additional amount
which the Lender specifies as necessary to preserve the after-tax yield the
Lender would have received if such Taxes had not been imposed. The Borrower will
confirm that it has paid such Taxes by giving the Lender official tax receipts
(or notarized copies) within sixty (60) days after the due date.

3.02 Illegality.

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or the
Lender’s Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Rate, or to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
the Lender to the Borrower, (i) any obligation of the Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of the Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of the Lender shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate, in each case until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from the Lender, prepay
or, if applicable, convert all Eurodollar Rate Loans of the Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of the Lender shall, if
necessary to avoid such illegality, be determined by the Lender without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if the Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if the Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

29



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If the Lender determines that for any reason in connection with any request for
a Eurodollar Rate Loan or a conversion to or continuation thereof, (a) that
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan or (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lender of funding such Loan, the
Lender will promptly notify the Borrower. Thereafter, (x) the obligation of the
Lender to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Lender revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing, conversion or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject the Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to the Lender in respect thereof; or

(iii) impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by the
Lender;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrower will pay to
the Lender such additional amount or amounts as will compensate the Lender for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If the Lender determines that any Change in Law
affecting the Lender or any Lender’s Office or the Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loans made by the Lender, to a level

 

30



--------------------------------------------------------------------------------

below that which the Lender or the Lender’s holding company could have achieved
but for such Change in Law (taking into consideration the Lender’s policies and
the policies of the Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender or the Lender’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent demonstrable error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 45 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of the Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of the Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate the Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses.

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations. If the Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to the
Lender or any Governmental Authority for the account of the Lender pursuant to
Section 3.01, or if the Lender gives a notice pursuant to Section 3.02,

 

31



--------------------------------------------------------------------------------

then at the request of the Borrower the Lender shall use reasonable efforts to
designate a different Lender’s Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of the Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject the Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to the Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by the Lender in connection with any
such designation or assignment.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the Lender and
each Affiliate of the Lender that enters into a Swap Contract or a Treasury
Management Agreement with any Loan Party or any Subsidiary, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of all
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof (for each Guarantor, subject to the following paragraph, its “Guaranteed
Obligations”). The Guarantors hereby further agree that if any of the Guaranteed
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise), the Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Swap Agreements or Secured Treasury Management
Agreements, (i) the obligations of each Guarantor under this Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (ii) the Guaranteed Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Swap
Agreements or Secured Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, it being the
intent of this

 

32



--------------------------------------------------------------------------------

Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Loan Party for amounts paid under
this Article IV until such time as the Obligations (other than contingent
indemnification obligations for which no claim has been asserted) have been paid
in full and the Commitments have expired or terminated. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreement, or any Secured Treasury Management
Agreement, or any other agreement or instrument referred to in the Loan
Documents, such Secured Swap Agreements or such Secured Treasury Management
Agreements shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Secured Swap Agreement or any Secured
Treasury Management Agreement, or any other agreement or instrument referred to
in the Loan Documents, such Secured Swap Agreements or such Secured Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Lender or any other holder of the
Obligations as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives (to the extent permitted by law) diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the Lender
or any other holder of the Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Loan Documents, any Secured Swap
Agreement or any Secured Treasury Management Agreement, or any other agreement
or instrument referred to in the Loan Documents, such Secured Swap Contracts or
such Secured Treasury Management Agreements, or against any other Person under
any other guarantee of, or security for, any of the Obligations.

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

33



--------------------------------------------------------------------------------

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Lender, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.01.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Lender may exercise their remedies thereunder in accordance with the terms
thereof.

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each applicable Loan Party under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Loan Party that would
otherwise not constitute an eligible contract participant for any Swap
Obligation for all purposes of the Commodity Exchange Act.

 

34



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Borrowing.

This Agreement shall become effective upon and the obligation of the Lender to
make its initial Loans hereunder is subject to satisfaction (or waiver) of the
following conditions precedent:

(a) Loan Documents. Receipt by the Lender of executed counterparts of this
Agreement and the other Loan Documents, each properly executed by a Responsible
Officer of the signing Loan Party.

(b) Opinions of Counsel. Receipt by the Lender of customary opinions of (i) U.S.
legal counsel to the Loan Parties, and (ii) with respect to the Indian Pledge
Agreement, outside Indian legal counsel to the Borrower, in each case addressed
to the Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Lender.

(c) Memorandum Regarding Repatriation of Cash. Receipt by the Lender of a
memorandum from an independent certified public accountant satisfactory to the
Lender (provided that the Lender hereby agrees that Ernst and Young LLP is
satisfactory), regarding the tax effect of the repatriation of cash held by the
foreign Subsidiaries of the Borrower, in form reasonably satisfactory to the
Lender.

(d) Financial Statements. The Lender shall have received:

(i) the Audited Financial Statements; and

(ii) the Borrower prepared financial statements of the Borrower and its Domestic
Subsidiaries for the fiscal year ending December 31, 2012.

(e) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2012 in the business, assets, income, properties,
liabilities (actual or contingent), operations, financial condition of the
Borrower and its Subsidiaries, taken as a whole.

(f) Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in writing in any court or before an arbitrator
or Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(g) Organization Documents, Resolutions, Etc. Receipt by the Lender of the
following, each of which shall be originals, PDFs or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Lender:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

35



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other corporate action and incumbency
certificates evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
and

(iii) good standing certificates (including verification of tax status) to
evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.

(h) Perfection and Priority of Liens. Receipt by the Lender of the following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party or where a filing would need to be made in order to perfect
the Lender’s security interest in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens;

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Lender’s sole discretion, to perfect the Lender’s security interest in
the Collateral;

(iii) all certificates evidencing any certificated Equity Interests pledged to
the Lender pursuant to the Security Agreement, together with duly executed in
blank and undated stock powers attached thereto;

(iv) searches of ownership of, and Liens on, intellectual property of each Loan
Party in the appropriate governmental offices; and

(v) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Lender’s sole discretion, to
perfect the Lender’s security interest in the intellectual property of the Loan
Parties.

(i) Evidence of Insurance. Receipt by the Lender of copies of insurance policies
or certificates of insurance of the Loan Parties evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the Lender as additional insured (in the
case of liability insurance) or Lender’s loss payee (in the case of hazard
insurance).

(j) Closing Certificate. Receipt by the Lender of a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
Sections 5.01(e) and (f) and Sections 5.02(a) and (b) have been satisfied.

(k) Termination of Existing Credit Facility. Receipt by the Lender of evidence
that the Existing Credit Facility concurrently with the Closing Date is being
terminated and all Liens securing obligations under the Existing Credit Facility
concurrently with the Closing Date are being released.

 

36



--------------------------------------------------------------------------------

(l) Fees. Receipt by the Lender of any fees required to be paid on or before the
Closing Date.

(m) Attorney Costs. Unless waived by the Lender, the Borrower shall have paid
all reasonable documented fees and reasonable and documented out-of-pocket
charges and disbursements of counsel to the Lender to the extent invoiced prior
to or on the Closing Date.

5.02 Conditions to all Borrowings.

The obligation of the Lender to honor any Loan Notice is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document shall be true and correct in
all material respects with respect to any representation or warranty that is not
otherwise qualified as to materiality, and in all respects with respect to any
representation or warranty that is qualified as to materiality, in each case on
and as of the date of such Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects or in all respects,
as applicable, as of such earlier date.

(b) No Default has occurred and is continuing, or would immediately result from
such proposed Borrowing or from the application of the proceeds thereof.

(c) The Lender shall have received a Loan Notice in accordance with the
requirements hereof.

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Borrowing.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Lender that:

6.01 Existence, Qualification and Power.

Each Loan Party (a) is a corporation, limited liability company or limited
partnership duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite corporate, limited liability company or partnership power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material indenture, loan agreement, mortgage,
deed of trust or other instrument or similar material contract or material lease
to which it is a party to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB)
except in the case of clauses (b) and (c) for such violations as could not
reasonably be expected to have a Material Adverse Effect.

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person, except those
referred to in Section 5.01, is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document other than (a) those that have already
been obtained and are in full force and effect and (b) filings to perfect the
Liens created by the Collateral Documents.

6.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, commitments and
Indebtedness, in each case to the extent required by GAAP.

(b) The Borrower prepared financial statements of the Borrower and its Domestic
Subsidiaries for the fiscal year ending December 31, 2012 (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly present, in all
material respects, the financial condition of the Borrower and its Domestic
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

38



--------------------------------------------------------------------------------

(c) From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by any Loan Party or any Subsidiary,
or any Involuntary Disposition, of any material part of the business or property
of any Loan Party or any Subsidiary, and no purchase or other acquisition by any
of them of any business or property (including any Equity Interests of any other
Person) material to any Loan Party or any Subsidiary, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto or which
has not otherwise been disclosed in writing to the Lender on or prior to the
Closing Date.

(d) The financial statements delivered pursuant to Section 7.01(a), (b) and
(c) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a), (b) and (c)) and present fairly in all material
respects (on the basis disclosed in the footnotes to such financial statements)
the consolidated financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries, or Borrower and its Domestic Subsidiaries, as
the case may be, as of the dates thereof and for the periods covered thereby.

(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of the Material Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect.

6.07 No Default.

(a) Neither any Loan Party nor any Material Subsidiary is in default under or
with respect to any Contractual Obligation that could reasonably be expected to
have a Material Adverse Effect.

(b) No Default has occurred and is continuing.

6.08 Ownership of Property; Liens.

Each Loan Party and the Material Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of each Loan Party and
the Material Subsidiaries is subject to no Liens, other than Permitted Liens.

 

39



--------------------------------------------------------------------------------

6.09 Environmental Compliance.

The Borrower and the Material Subsidiaries (i) are in compliance with all
applicable Environmental Laws, (ii) have no Environmental Liability, (iii) are
not subject to any proceeding under any applicable Environmental Laws, and
(iv) have not received any written notice or inquiry from any Governmental
Authority with respect to any Environmental Laws, except, in each case as could
not reasonably be expected to have a Material Adverse Effect.

6.10 Insurance.

The properties of the Loan Parties and the Material Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
the Material Subsidiaries as in effect on the Closing Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.10.

6.11 Taxes.

The Loan Parties and the Material Subsidiaries have filed all federal, material
state and other material tax returns and reports required to be filed (after
giving effect to any extensions), and have paid all material federal, material
state and other material taxes, assessments, fees and other material
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those payments which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Loan Party or any Material Subsidiary that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Material Subsidiary is party to any tax sharing agreement.

6.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Internal Revenue Code or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent, or cause the loss of, such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PGBC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Loan Party or any Subsidiary and (iv) number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Equity Interests of each Subsidiary of any Loan Party are validly issued, fully
paid and non-assessable (to the extent applicable).

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 9.01(e) will be margin stock.

(b) None of any Loan Party, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

6.15 Disclosure.

Each Loan Party has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No

 

41



--------------------------------------------------------------------------------

report, financial statement, certificate or other written information (other
than the Projections referred to below and information of a general economic or
industry nature) furnished by or on behalf of any Loan Party to the Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished (taken as a
whole)) contains any material misstatement of material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made (after giving effect to all supplements
and updates thereto), not materially misleading; provided that, with respect to
projected financial information (and other forward looking information), the
Loan Parties represent only that such projected financial information was
prepared in good faith based upon assumptions believed to be reasonable at the
time, it being acknowledged and agreed by the Lender that (a) such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount, (b) the financial and business projections furnished to the
Lender are subject to significant uncertainties and contingencies, which may be
beyond the control of the Borrower and its Subsidiaries, (c) no assurances are
given by any of the Borrower or its Subsidiaries that the results forecasted in
the projections will be realized and (d) the actual results may differ from the
forecasted results in such projections and such differences may be material.

6.16 Compliance with Laws.

Each Loan Party and each Material Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.17 Intellectual Property; Licenses, Etc.

Each Loan Party and each Material Subsidiary owns, or possesses the legal right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses (taken as a whole), as conducted at the applicable
time this representation is made, except where the failure to so own or have
rights would not reasonably be expected to result in a Material Adverse Effect.
Set forth on Schedule 6.17 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the Closing Date. Except
for such claims and infringements that could not reasonably be expected to have
a Material Adverse Effect, no claim has been asserted in writing and is pending
by any Person challenging or questioning the use of any IP Rights or the
validity or effectiveness of any IP Rights, nor does any Loan Party know of any
such claim, and, to the knowledge of the Loan Parties, the use of any IP Rights
by any Loan Party or any of the Material Subsidiaries or the granting of a right
or a license in respect of any IP Rights from any Loan Party or any of the
Material Subsidiaries does not infringe on the rights of any Person, except for
any such infringement that could not reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, none of the IP Rights material
to the conduct of the Loan Party’s business, as conducted at the applicable time
this representation is made, and owned by any of the Loan Parties or any of the
Material Subsidiaries is subject to any licensing agreement or similar
arrangement except as set forth on Schedule 6.17.

 

42



--------------------------------------------------------------------------------

6.18 Solvency.

The Loan Parties are Solvent on a consolidated basis.

6.19 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and,
subject to the filing by the Lender of appropriate financing statements (and
continuation statements) authorized by the Collateral Documents, Liens are
currently perfected security interests and Liens, prior to all other Liens other
than Permitted Liens.

6.20 Business Locations.

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of organization of each Loan Party is as set
forth on the signature pages hereto.

6.21 Labor Matters.

As of the Closing Date there are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Material
Subsidiary. Neither any Loan Party nor any Material Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

6.22 OFAC.

Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a Designated Jurisdiction.

 

43



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations for which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, the Loan Parties shall
and shall cause each Material Subsidiary to:

7.01 Financial Statements.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a) within ninety days after the end of each fiscal year of the Borrower or the
date such information described in clause (i) is filed with the SEC, (i) a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Lender (it being acknowledged that Crowe Horwath LLP is
reasonably acceptable to the Lender), which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) within forty-five days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form as presented in the applicable Form 10-Q filed by the Borrower,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(c) within forty-five days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower and sixty-five days after the end
of the fourth fiscal quarter of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Domestic Subsidiaries as of the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form consistent with the presentation of such information in the applicable Form
10-Q filed by the Borrower, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

7.02 Certificates; Other Information.

Deliver to the Lender, in form and detail reasonably satisfactory to the Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such

 

44



--------------------------------------------------------------------------------

event, it being understood that such audit examination extended only to
accounting matters and that no special investigation was made with respect to
the existence of Defaults or Events of Default (it being understood that such
accountants shall be under no liability to the Lender for the failure to obtain
knowledge or any such condition or event);

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(c), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(c) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) for any fiscal quarter or fiscal year, a list of all
Subsidiaries that constitute “Material Subsidiaries” as of the last day of such
fiscal quarter or fiscal year pursuant to clause (iii) of the definition
thereof;

(d) within 60 days of the beginning of each fiscal year, beginning with the
fiscal year ending December 31, 2014, annual forecast of the Borrower and its
Subsidiaries substantially in the form as was delivered to the Lender prior to
the Closing Date for the 2013 fiscal year;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
equityholders of any Loan Party, and copies of all annual, regular, periodic and
special reports and registration statements which a Loan Party may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the Lender
pursuant hereto;

(f) promptly after any written request by the Lender, copies of any final
management letters, exception reports or similar letters submitted to the board
of directors (or the audit committee of the board of directors) of the Borrower
by independent accountants in connection with the accounts or books of the
Borrower or any Subsidiary, or any audit of any of them;

(g) promptly after the furnishing thereof, copies of any notice of default sent
to or received by any Loan Party or any Material Subsidiary thereof under or in
connection with any indenture, loan or credit or similar agreement;

(h) within five Business Days after receipt thereof by any Loan Party or any
Subsidiary thereof, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any material investigation or possible material investigation or
other material inquiry by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary thereof;

(i) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary as the Lender may from
time to time reasonably request; and

(j) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a), a certificate of a Responsible Officer of the Borrower
(i) updating Schedule 6.17 since the date of the prior update (or, in the case
of the first such update, the Closing Date), and (ii) attaching the insurance
binder or other evidence of insurance for any insurance coverage of any Loan
Party or any Material Subsidiary that was renewed, replaced or modified during
the period covered by such financial statements.

 

45



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 7.01 or Section 7.02 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) such documents are available
to the Lender via the EDGAR system of the U.S. Securities and Exchange
Commission on the Internet.

7.03 Notices.

(a) Within two Business Days notify the Lender of the occurrence of any Default.

(b) Within five Business Days notify the Lender of any matter that has resulted
or could reasonably be expected to result in a Material Adverse Effect,
including (i) breach or non-performance of, or any default under, a Contractual
Obligation of any Loan Party or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding between any Loan Party or any Subsidiary and any
Governmental Authority; or (iii) the commencement in writing of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws.

(c) Within five Business Days notify the Lender of the occurrence of any ERISA
Event.

(d) Within five Business Days notify the Lender of any material change in
accounting policies or financial reporting practices by the Borrower or any
Subsidiary.

Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the applicable Loan
Party has taken and proposes to take with respect thereto. Each notice pursuant
to Section 7.03(a) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached.

7.04 Payment of Taxes.

Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, except, in each case, to
the extent (a) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Loan Party or such Subsidiary, or (b) the failure to
pay, discharge, perform or satisfy the same could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

46



--------------------------------------------------------------------------------

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the normal conduct of its business, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

(d) Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and condemnation and casualties excepted, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

7.07 Maintenance of Insurance.

Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates. The Lender shall be named as loss
payee or mortgagee, as its interest may appear, and/or additional insured with
respect to any such insurance providing coverage in respect of any Collateral,
and each provider of any such insurance shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Lender, that it will give the Lender thirty (30) days prior written notice
before any such policy or policies shall be altered or canceled (or at least ten
(10) days’ prior written notice in the case of non-payment of premium).

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

7.09 Books and Records.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

 

47



--------------------------------------------------------------------------------

7.10 Inspection Rights.

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided that members of senior management shall be given
prior notice and be permitted to be present at all times), all at the reasonable
expense of the Borrower and at such reasonable times during normal business
hours and as often as may be desired (provided, that to the extent that no Event
of Default has occurred and is continuing, the Borrower shall only be
responsible for the costs of one such visit per fiscal year), upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

7.11 Use of Proceeds.

Use the proceeds of the Loans (a) to refinance certain existing Indebtedness,
(b) to finance working capital and capital expenditures and (c) for other
general corporate purposes, provided that in no event shall the proceeds of the
Loans be used in contravention of any Law or of any Loan Document. Without
limitation of the foregoing, the proceeds of the Loans (i) will be utilized
outside India for genuine business purposes, (ii) will not be used for making
investments in India, either directly or indirectly, and (iii) will not be used
in a manner resulting in any capital inflow into India.

7.12 Additional Subsidiaries.

Within thirty (30) days after the acquisition or formation of any Subsidiary:

(a) notify the Lender thereof in writing, together with the (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Borrower or any Subsidiary and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto; and

(b) if such Subsidiary is a Domestic Subsidiary, cause such Person to (i) become
a Guarantor by executing and delivering to the Lender a Joinder Agreement, and
(ii) deliver to the Lender documents of the types referred to in Sections
5.01(f) and (g) and customary opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Lender.

7.13 ERISA Compliance.

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.

 

48



--------------------------------------------------------------------------------

7.14 Pledged Assets.

(a) Equity Interests. Cause (a) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary (other than Excluded Property) and (b) 65%
of the issued and outstanding Equity Interests in Syntel India to the extent
directly owned by a Loan Party or any Domestic Subsidiary, to be subject at all
times to a first priority, perfected Lien in favor of the Lender pursuant to the
terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Lender.

(b) Other Property. (i) Cause all of its owned and leased real and personal
property of a Loan Party other than Excluded Property to be subject at all times
to first priority, perfected and, in the case of real property, title insured
Liens in favor of the Lender, for the benefit of the Lender, to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents or,
with respect to any such property acquired subsequent to the Closing Date, such
other additional security documents as the Lender shall request, subject in any
case to Permitted Liens and (ii) deliver such other documentation as the Lender
may request in connection with the foregoing, including, without limitation,
appropriate UCC-1 financing statements, real estate title insurance policies,
surveys, environmental reports, landlord’s waivers, certified resolutions and
other organizational and authorizing documents of such Person, customary
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Lender’s Liens thereunder) and other
items of the types required to be delivered pursuant to Section 5.01(g), all in
form, content and scope reasonably satisfactory to the Lender.

7.15 Depository Relationship.

Cause the Loan Parties, at all times after September 30, 2013, to maintain their
primary depository and operating accounts, and all treasury management services
with the Lender.

ARTICLE VIII

NEGATIVE COVENANTS

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations for which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor
shall it permit any Material Subsidiary to, directly or indirectly:

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed (other than accessions to and the proceeds of the property or
assets subject to such Liens to the extent provided by the terms thereof on the
date hereof), (ii) the amount secured or benefited thereby is

 

49



--------------------------------------------------------------------------------

not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies that are not more than 30 days past due (provided
the applicable Loan Party or Material Subsidiary has taken steps which operate
to prevent foreclosure on any such Lien) or which at the time are not required
to be paid pursuant to Section 7.04;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts which are not more than
30 days overdue or, if due and payable, are unfiled and no other action has been
taken to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established or do not, individually or in the aggregate, materially detract
from the value of the property or assets which are the subject of such Lien or
materially impair the use thereof in the operation of the business of the
Borrower or any of the Material Subsidiaries;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances, title
or survey defects affecting real property which, in the aggregate do not in any
case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (other than accessions to and the proceeds of the
property or assets subject to such Liens to the extent provided by the terms
thereof), and (ii) such Liens attach to such property concurrently with or
within 135 days after the acquisition, repair, replacement, construction or
improvement thereof;

(j) (i) leases, subleases, licenses and sublicenses granted to others not
interfering in any material respect with the business of any Loan Party or any
of the Material Subsidiaries and (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
the Borrower or any of the Material Subsidiaries or by a statutory provision, to
terminate any such lease, license, franchise grant or permit, or to require
annual or periodic payments as a condition to the continuance thereof;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases and other precautionary UCC financing
statements (or similar filings);

 

50



--------------------------------------------------------------------------------

(l) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Material Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of any
Borrower and the Material Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers or suppliers of the Borrower or any
Material Subsidiary in the ordinary course of business;

(m) (i) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, or (ii) Liens in favor of
a banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(n) Liens of sellers of goods to the Borrower or any of the Material
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;

(o) Liens on assets of Material Subsidiaries that are Foreign Subsidiaries
securing Indebtedness of such Foreign Subsidiaries permitted by Section 8.03(j);

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(q) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Material Subsidiary, in
each case after the Closing Date (other than Liens on the Equity Interests of
any such Person) and any modifications, replacements, renewals or extensions
thereof; provided that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property of such acquired Subsidiary (other than
the proceeds or products thereof and accessions thereto) or the assets of any
other Loan Party or Subsidiary thereof (other than such acquired Subsidiary),
and (iii) the Indebtedness secured thereby (or, as applicable, any
modifications, replacements, renewals or extensions thereof) is permitted under
Section 8.03(f);

(r) Liens arising out of a conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Borrower or any of
the Material Subsidiaries in the ordinary course of business and not prohibited
by this Agreement; provided that such Liens only cover the property subject to
such arrangements;

(s) ground leases in respect of real property on which facilities owned or
leased by any Borrower or any of its Subsidiaries are located, provided such
Liens do not materially interfere with the ordinary conduct of the business of
the Borrower or any of the Material Subsidiaries;

(t) Liens affecting the fee title of any leased Real Property that are created
by a party other than Borrower or any of its Subsidiaries, provided such Liens
do not materially interfere with the ordinary conduct of the business of the
Borrower or any of the Material Subsidiaries;

 

51



--------------------------------------------------------------------------------

(u) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(v) Liens on securities which are subject to repurchase agreements as
contemplated in the definition of “Cash Equivalents”;

(w) Liens on earnest money deposits of cash or Cash Equivalents made by any
Borrower or any of the Material Subsidiaries in connection with any Permitted
Acquisition; and

(x) Liens not otherwise permitted by this Section 8.01 so long as (i) the
aggregate outstanding principal amount of the obligations secured by any such
Liens on the assets of Loan Parties, shall not exceed $1,000,000 at any time and
(ii) the aggregate outstanding principal amount of the obligations secured by
any such Liens on the assets of the Material Subsidiaries that are not Loan
Parties, shall not exceed $10,000,000 at any one time outstanding;

provided that, notwithstanding the foregoing, in no event shall the Borrower
grant, or allow to exist, any Lien upon the Equity Interests of Syntel Delaware.

8.02 Investments.

Make any Investments, except:

(a) Investments held by the Borrower or a Material Subsidiary in the form of
cash or Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c) Investments existing as of the Closing Date in the Borrower and its
Subsidiaries and in State Street Syntel Services (Mauritius) Limited, a
Mauritius limited liability company;

(d) Investments (i) in any Person that is a Loan Party by the Borrower or any
Material Subsidiary and (ii) after the Closing Date in any Subsidiary of a Loan
Party that is not a Loan Party by a Loan Party, provided that aggregate
Investments permitted by this Section 8.02(d)(ii) and Section 8.02(j)(i) shall
not exceed $10,000,000 outstanding at any one time;

(e) Investments by any Subsidiary of the Borrower that is not a Loan Party in
any other Subsidiary of the Borrower that is not a Loan Party; provided that the
aggregate Investments permitted by this Section 8.02(e) by Foreign Subsidiaries
that are Material Subsidiaries shall not exceed $20,000,000 outstanding at any
time (which limitation, for clarification purposes, shall be in addition to any
Investments set forth on Schedule 8.02);

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(g) Guarantees permitted by Section 8.03;

(h) Permitted Acquisitions;

 

52



--------------------------------------------------------------------------------

(i) Investments by Syntel India in Syntel International Private Limited, an
India limited liability company, provided that the aggregate Investments
permitted by this Section 8.02(i) shall not exceed $75,000,000 outstanding at
any time (which limitation, for clarification purposes, shall be in addition to
any Investments set forth on Schedule 8.02); and

(j) other Investments (i) by Loan Parties not exceeding, together with all
Investments made under Section 8.02(d)(ii), $10,000,000 in the aggregate at any
one time outstanding, and (ii) by Material Subsidiaries that are not Loan
Parties not exceeding $10,000,000 in the aggregate at any one time outstanding;

provided that, notwithstanding the foregoing, the proceeds of the Loans will not
be used for (i) making Investments in India, either directly or indirectly, or
(ii) in a manner resulting in any capital inflow into India.

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Borrower and the Material Subsidiaries set forth in
Schedule 8.03 and any refinancings, refundings, renewals, reallocations or
extensions thereof (without shortening the maturity, or increasing the principal
amount thereof;

(c) intercompany Indebtedness permitted under Section 8.02;

(d) obligations (contingent or otherwise) of any Loan Party or any Material
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person or its Subsidiaries, or changes in the value of securities issued by
such Person or their Subsidiaries, and not for purposes of speculation or taking
a “market view;”;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of the
Material Subsidiaries to finance the purchase of fixed assets, and renewals,
refinancings and extensions thereof, provided that (i) the total of all such
Indebtedness for all such Persons taken together shall not exceed an aggregate
principal amount of $3,000,000 per year; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

(f) Indebtedness acquired or assumed in connection with Permitted Acquisitions,
provided that (i) such Indebtedness was not created in contemplation of such
acquisition or such Person becoming a Subsidiary, (ii) no Loan Party or
Subsidiary thereof (other than the acquired Subsidiary) shall Guarantee or
otherwise be obligated under such Indebtedness, and (ii) such Indebtedness
incurred by the Borrower and its Domestic Subsidiaries does not exceed, in the
aggregate with Indebtedness incurred by the Borrower and its Domestic
Subsidiaries under Section 8.03(g), $5,000,000 at any time outstanding;

 

53



--------------------------------------------------------------------------------

(g) Earn Out Obligations; provided such Indebtedness incurred by the Borrower
and its Domestic Subsidiaries does not exceed, in the aggregate with
Indebtedness incurred by the Borrower and its Domestic Subsidiaries under
Section 8.03(f), $5,000,000 at any time outstanding

(h) Indebtedness arising out of the issuance of surety, stay, customs or appeal
bonds, performance bonds and performance and completion guaranties, in each case
incurred in the ordinary course of business;

(i) Indebtedness issued in connection with the redemption or purchase of any
such Equity Interests (if any) from (A) current or former officers, employees
and directors of Borrower and its Subsidiaries (or their estates, spouses or
former spouses) upon the death, permanent disability, retirement or termination
of employment of any such Person or otherwise or (B) other holders of Equity
Interests, so long as the purpose of such purchase is to acquire common stock
for reissuance to new officers, employees and directors (or their estates) of
Borrower and its Subsidiaries, to the extent so reissued within 12 months of any
such purchase; provided that in all such cases at the time of such incurrence,
no Default has occurred and is continuing or would otherwise immediately arise
therefrom;

(j) other (i) unsecured Indebtedness of the Loan Parties in an amount not
exceeding $1,000,000 in the aggregate outstanding at any one time and
(ii) secured or unsecured Indebtedness of Material Subsidiaries that are not
Loan Parties in an amount not exceeding $10,000,000 in the aggregate outstanding
at any one time.

8.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries provided that the
Borrower shall be the continuing or surviving corporation, (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party other
than the Borrower, (c) any Material Subsidiary that is not a Loan Party may be
merged or consolidated with or into any Loan Party provided that such Loan Party
shall be the continuing or surviving corporation, and (d) any Material
Subsidiary that is not a Loan Party may be merged or consolidated with or into
any other Subsidiary that is not a Loan Party; provided that (i) the surviving
entity shall be deemed a Material Subsidiary upon the consummation of such
merger or consolidation, (ii) if one Subsidiary to such merger or consolidation
is a wholly owned Subsidiary, the wholly owned Subsidiary shall be the
continuing or surviving entity, and (iii) if Syntel India is a party to such
merger or consolidation, Syntel India shall be the surviving company, (e) any
Material Subsidiary may Dispose of any or all of its assets pursuant to a
Disposition permitted by Section 8.05 (other than Section 8.05(b)) and (f) any
Subsidiary may be dissolved or liquidated so long as any Dispositions in
connection with any such liquidation or dissolution are permitted under this
Section 8.04.

 

54



--------------------------------------------------------------------------------

8.05 Dispositions.

Make any Disposition other than:

(a) (i) the consideration paid in connection therewith shall be cash or Cash
Equivalents paid contemporaneous with consummation of the transaction and shall
be in an amount not less than the fair market value of the property disposed of,
(ii) if such transaction is a Sale and Leaseback Transaction, such transaction
is not prohibited by the terms of Section 8.15, (iii) such transaction does not
involve the sale or other disposition of a minority equity interest in any
Material Subsidiary, (iv) no Default or Event of Default has occurred and is
continuing both immediately prior to and after giving effect to such
Disposition, (v) such transaction does not involve a sale or other disposition
of receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05, and (vi) the aggregate net book value of all of the assets sold or
otherwise disposed of (A) by the Loan Parties in all such transactions in any
fiscal year shall not exceed $1,000,000 (b) by any such Subsidiaries that are
not Loan Parties in all such transactions in any fiscal year shall not exceed
$10,000,000;

(b) Dispositions permitted by Section 8.04;

(c) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower or
any Subsidiary which is a Guarantor and (ii) the sale or issuance of Equity
Interests of the Borrower to any employee, director or officer under any
employment or compensation plans or to qualify such officers and directors;

(d) Dispositions of Cash Equivalents in the ordinary course of business in
connection with the cash management activities of Borrower and its Subsidiaries;

(e) Dispositions of Accounts in connection with compromise, write down or
collection thereof in the ordinary course of business and consistent with past
practice;

(f) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
Borrower and the Material Subsidiaries;

(g) Dispositions of Equity Interests of Foreign Subsidiaries to directors or
other Persons where required by applicable law or to satisfy other requirements
of applicable law with respect to the ownership of Equity Interests of Foreign
Subsidiaries; and

(h) Dispositions of the Equity Interests of any joint venture to the extent
required by the terms of customary buy/sell type arrangements entered into in
connection with the formation of such joint venture.

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Material Subsidiary may make Restricted Payments to the Borrower or any
Guarantor;

(b) the Borrower and each Material Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person;

(c) the Borrower may declare and make dividend payments or other distributions
provided that (i) no Default shall have occurred and is continuing or would
immediately result

 

55



--------------------------------------------------------------------------------

from such dividend or other distribution, and (ii) the Borrower shall have
delivered to the Lender a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such dividend or distribution on a Pro Forma Basis, the
Loan Parties would be in compliance with the financial covenants set forth in
Section 8.11 as of the most recent fiscal quarter for which the Borrower was
required to deliver financial statements pursuant to Section 7.01(b);

(d) any Material Subsidiary may make Restricted Payments pro rata to the holders
of the common Equity Interests of such Subsidiary entitled to receive the same;

(e) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(f) the Borrower may redeem or repurchase Equity Interests or make payments on
any notes issued in connection with the prior redemption or purchase of any such
Equity Interests (if any) from (A) current or former officers, employees and
directors of Borrower and its Subsidiaries (or their estates, spouses or former
spouses) upon the death, permanent disability, retirement or termination of
employment of any such Person or otherwise or (B) other holders of Equity
Interests, so long as the purpose of such purchase is to acquire common stock
for reissuance to new officers, employees and directors (or their estates) of
Borrower and its Subsidiaries, to the extent so reissued within 12 months of any
such purchase; provided that in all such cases (A) no Default has occurred and
is continuing or would otherwise immediately arise therefrom, (B) the aggregate
amount of all cash distributed by the Borrower in respect of all such shares so
redeemed or repurchased (including cash distributed to make payments on any
notes issued in connection with the prior redemptions or purchases) does not
exceed $2,000,000 in any fiscal year of the Borrower (with unused amounts being
carried forward to succeeding fiscal years), and provided further that Borrower
may purchase, redeem or otherwise acquire Equity Interests pursuant to this
clause (f) without regard to the restrictions set forth in the first proviso
above for consideration consisting of the proceeds of key man life insurance
obtained for the purposes described in this clause (f); and

(g) cash payments by Borrower in lieu of the issuance of fractional shares upon
the exercise of options in the ordinary course of business.

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Material Subsidiaries on the
Closing Date or any business reasonably related, supportive, complimentary or
incidental thereto.

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions among
the Loan Parties and their Subsidiaries not prohibited by this Agreement,
(b) normal and reasonable compensation and reimbursement of expenses of officers
and directors in the ordinary course of business, (c) entering into reasonable
employment and severance arrangements between Borrower and the Material
Subsidiaries and their respective officers and employees as determined in good
faith by the board of directors or senior management of the relevant Person,
(d) Restricted Payments permitted under Section 8.06, and (e) except as
otherwise specifically limited in this Agreement, other transactions which are
entered into in the ordinary course of such

 

56



--------------------------------------------------------------------------------

Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.

8.09 Burdensome Agreements.

(a) Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts on the ability of any such Person to (i) pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its property to
any Loan Party, (v) if such Person is a Loan Party, pledge its property pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof or (vi) if such Person is a Loan Party, act as a Loan Party
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except for (1) this Agreement and the other
Loan Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03, provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (3) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (4) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05 pending the consummation of such sale,
(5) customary provisions restricting subletting or assignment of any lease or
sublease governing a leasehold interest of such Loan Party or such Subsidiary,
(6) customary restrictions on dispositions of real property interests found in
reciprocal easement agreements of such Loan Party or such Subsidiary, (7) such
encumbrances or restrictions consisting of customary non-assignment provisions
in licenses and sublicenses governing licenses or sublicenses to the extent such
provisions restrict the transfer of the license, sublicenses or the property
licensed or sublicensed thereunder, (8) such encumbrances or restrictions with
respect to Indebtedness of a Foreign Subsidiary (other than Syntel India)
permitted pursuant to this Agreement and which encumbrances or restrictions are
customary in agreements of such type and which shall only apply to such Foreign
Subsidiary subject thereto and such Foreign Subsidiary’s Subsidiaries and
(9) restrictions under joint venture agreements or other similar agreements
entered into in the ordinary course of business in connection with joint
ventures, provided such restrictions only apply to such joint venture.

(b) With respect to the Loan Parties, enter into, or permit to exist, any
Contractual Obligation that prohibits or otherwise restricts the existence of
any Lien upon any of its property in favor of the Lender (for the benefit of the
Lender) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such property is given as security for the Obligations, except (i) any document
or instrument governing Indebtedness incurred pursuant to Section 8.03(e),
(f) and (j)(ii) or , provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, (ii) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, and (iii) pursuant to customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under Section 8.05,
pending the consummation of such sale.

 

57



--------------------------------------------------------------------------------

8.10 Margin Stock.

Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

8.11 Financial Covenants.

(a) Consolidated Domestic Leverage Ratio. Permit the Consolidated Domestic
Leverage Ratio as of the end of any fiscal quarter set forth below to be greater
than the ratio corresponding to such fiscal quarter:

 

Calendar Year

   March 31    June 30    September 30    December 31

2013

   N/A    8.0 to 1.0    8.0 to 1.0    8.0 to 1.0

2014

   6.5 to 1.0    6.5 to 1.0    6.5 to 1.0    6.5 to 1.0

2015

   5.75 to 1.0    5.75 to 1.0    5.75 to 1.0    5.75 to 1.0

thereafter

   5.0 to 1.0    5.0 to 1.0    5.0 to 1.0    5.0 to 1.0

(b) Consolidated Fixed Charge Coverage Ratio Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.25 to 1.0.

8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lender.

(b) Change its fiscal year.

(c) Without providing ten (10) days prior written notice to the Lender, change
its name, state of formation or form of organization.

8.13 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than any Loan Party or any Wholly Owned Subsidiary
of the Borrower) to own any Equity Interests of any Subsidiary that is a
Material Subsidiary, except (i) as existing on the Closing Date, (ii) to qualify
directors where required by applicable law or to satisfy other requirements of
applicable law with respect to the ownership of Equity Interests of Foreign
Subsidiaries or (iii) in connection with any Investment permitted under the Loan
Documents in connection with any Permitted Acquisition or the creation any joint
venture or (b) create, incur, assume or suffer to exist any Lien on any Equity
Interests of any Subsidiary of any Loan Party, except for Permitted Liens.

 

58



--------------------------------------------------------------------------------

8.14 Sale Leasebacks.

Enter into any Sale and Leaseback Transaction.

8.15 Sanctions.

Directly or indirectly, use the proceeds or any Loan, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities or business with any
individual or entity, or in any Designated Jurisdiction that, at the time of
such funding, is the subject of any Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender or otherwise) of
Sanctions.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or (iii) within five Business Days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02(b), 7.03(a), 7.05,
7.11, 7.12, 7.15 or 7.16 or Article VIII or any Loan Party fails to perform or
observed any term, covenant or agreement contained in Section 7.10 and such
default shall continue unremedied for a period of five Business Days after the
date upon which written notice thereof is delivered by the Lender;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of (i) the date on which the
Borrower or any Subsidiary delivers notice to the Lender thereof in accordance
with Section 7.03(a), and (ii) the date on which written notice thereof is
delivered by the Lender to Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect in any material
respects, with respect to any representation or warranty that is not otherwise
qualified as to materiality, and in all respects, with respect to any
representation or warranty that is qualified as to materiality, when made or
deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Material Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration,

 

59



--------------------------------------------------------------------------------

demand, or otherwise but after giving effect to all applicable grace periods) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount (including the stated amount of any outstanding letters of credit,
whether drawn or undrawn) of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Material
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Material Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed and not paid within 10 Business
Days by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of the
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance or indemnity from a creditworthy third party
as to which the insurer or such third party does not dispute coverage or such
indemnification obligation, respectively) and there is a period of 45
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect or such judgments are not
discharged prior to the expiration of any such stay; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA

 

60



--------------------------------------------------------------------------------

Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than contingent Obligations for which no claim has been asserted), ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(a) declare the commitment of the Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise all rights and remedies available to it under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Lender in such order as it determines in its sole
discretion.

 

61



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

10.02 Notices and Other Communications; Facsimile Copies.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail to the address for such Person on
Schedule 10.02 or sent by facsimile to the fax number for such Person on
Schedule 10.02, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the telephone number for
such Person on Schedule 10.02. Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender. The Lender or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

62



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Each of the Borrower and the Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other party hereto.

(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Lender and its Related Parties from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Lender may be recorded by the Lender,
and each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Lender and its Affiliates
(including the reasonable and documented fees and reasonable and documented
out-of-pocket charges and disbursements of one primary counsel (and appropriate
foreign and local counsel in applicable foreign and local jurisdictions, but
limited to one local counsel in each such jurisdiction) counsel for the Lender),
in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Lender
(including the reasonable and documented fees and reasonable and documented
out-of-pocket charges and disbursements of one primary (and appropriate foreign
and local counsel in applicable foreign and local jurisdictions, but limited to
one local counsel in each such jurisdiction) counsel for the Lender), , in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made, including all such
reasonable documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Lender and each of its Related Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
actual losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees and reasonable and documented out-of-pocket
charges and disbursements of one primary (and appropriate foreign and local
counsel in applicable foreign and local jurisdictions, but limited to one local
counsel in

 

63



--------------------------------------------------------------------------------

each such jurisdiction) counsel for all Indemnitees), incurred by any Indemnitee
or asserted against any Indemnitee by any third party (other than another
Indemnitee and its Related Parties) or by any Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to a Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence or willful misconduct
of such Indemnitee or (y) result from a claim brought by any Loan Party against
an Indemnitee for breach in bad faith of any Indemnitee’s obligations hereunder
or under any other Loan Document, if such Loan Party has obtained a final
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto (or any Indemnitee), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No party hereto shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such party through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such party as determined by a
final judgment of a court of competent jurisdiction.

(d) Payments. All amounts due under this Section shall be payable not later than
twenty calendar days after written demand (together with reasonably detailed
supporting documentation) therefor.

(e) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the

 

64



--------------------------------------------------------------------------------

extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Lender and the Lender may not assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, or by way of pledge or assignment
of a security interest subject to the restrictions of subsection (c) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (c) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments. The Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it) pursuant to documentation acceptable to the
Lender and the assignee. From and after the effective date specified in such
documentation, such Eligible Assignee shall be a party to this Agreement and, to
the extent of the interest assigned the Lender, have the rights and obligations
of the Lender under this Agreement, and the Lender shall, to the extent of the
interest so assigned, be released from its obligations under this Agreement
(and, in the case of an assignment covering all of the Lender’s rights and
obligations under this Agreement, the Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05
and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee.

(c) Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality.

The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent

 

65



--------------------------------------------------------------------------------

required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section (or any
similar provision as described in clause (f) hereof) or (y) becomes available to
the Lender or any of its Affiliates on a nonconfidential basis from a source
other than the Borrower or its Affiliates.

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary or any Loan Party’s or Subsidiary’s directors,
officers, employees, trustees, investment advisors or agents, including
accountants and legal counsel, relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Lender on a nonconfidential basis prior to disclosure by such
Loan Party or any Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information or as otherwise required
by Law.

10.08 Set-off.

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, but excluding deposits in any Excluded
Account, and other obligations (in whatever currency) at any time owing by the
Lender or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document that are not paid when
due to the Lender, irrespective of whether or not the Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations are owed to a branch or office of the Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that the Lender or
its Affiliates may have. The Lender agrees to notify the Borrower promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, the Lender may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

66



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Lender, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on their behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Borrowing, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.13 Reserved.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF MICHIGAN.

 

67



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY RELATED
PARTY OF THE LENDER IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY OTHER FORUM
OTHER THAN THE COURTS OF THE STATE OF MICHIGAN SITTING IN OAKLAND COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT OF MICHIGAN, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH MICHIGAN STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS

 

68



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any amendment or other modification hereof (including waivers and consents)
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.17 USA PATRIOT Act.

The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Lender, provide all documentation and other information that the
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

10.18 No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lender are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Lender, on the other hand,
(B) each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Loan Parties is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) the Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties or any of their respective Affiliates, or any other Person and
(B) the Lender has no obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and the Lender has no obligation to disclose
any of such interests to the

 

69



--------------------------------------------------------------------------------

Loan Parties and their respective Affiliates. To the fullest extent permitted by
Law, each of the Loan Parties hereby waives and releases any claims that it may
have against the Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

[SIGNATURE PAGES FOLLOW]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     SYNTEL, INC.,     a Michigan corporation     By:  

/s/ Daniel M. Moore

    Name:   Daniel M. Moore     Title:   Secretary GUARANTORS:     SKILLBAY LLC,
    a Michigan limited liability company     By:  

/s/ Daniel M. Moore

    Name:   Daniel M. Moore     Title:   Secretary     SYNTEL CONSULTING INC.,  
  a Michigan corporation     By:  

/s/ Daniel M. Moore

    Name:   Daniel M. Moore     Title:   Secretary

SYNTEL, INC.

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A.,     as Lender     By:  

/s/ Gregory J. Bosio

    Name:   Gregory J. Bosio     Title:   Vice President

SYNTEL, INC.

CREDIT AGREEMENT